               Case 1:19-cv-07722-VM Document 1 Filed 08/19/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NICOLE PINEDO,

                                  Plaintiff,                     Docket No. 1:19-cv-7722

           - against -                                           JURY TRIAL DEMANDED


 NETFLIX STUDIOS, LLC and JERRY MEDIA LLC

                                   Defendants.


                                               COMPLAINT

          Plaintiff Nicole Pinedo (“Pinedo” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendants Netflix Studios, LLC (“Netflix”) and Jerry Media

LLC (“Jerry Media” and together with Netlfix “Defendants”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendants’ unauthorized reproduction and public display of three

copyrighted videos: one of a rapper Ja Rule, another of a magnises holiday party, and another of

a magnises DC launch party, owned and registered by Pinedo. Accordingly, Pinedo seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-07722-VM Document 1 Filed 08/19/19 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendants

because Defendants resides and transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Pinedo has a place of business at 4327 Ravensworth Road, #411, Annandale,

Virginia 22003.

       6.      Upon information and belief, Netflix is a foreign limited liability company

organized and existing under the laws of the State of Delaware, with a place of business at 245

West 17th Street, New York, New York 10011. Upon information and belief, Netflix is registered

with the New York State Department of Corporations to do business in New York. At all times

material hereto, Netflix has produced the document called “Fyre” a film about the Fyre Music

Festival (the “Film”).

       7.      Upon information and belief, Jerry is a domestic limited liability company

organized and existing under the laws of the State of Delaware, with a place of business at 495

Broadway, New York, New York 10012. At all times material hereto, Jerry has produced the

document called “Fyre” a film about the Fyre music festival (the “Film”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Videos

       8.      Pinedo took videos of rapper Ja Rule, a magnises holiday party, and of a magnises

DC launch party (the “Videos”).

       9.      Pinedo is the author of the Videos and has at all times been the sole owner of all

right, title and interest in and to the Videos, including the copyright thereto.
             Case 1:19-cv-07722-VM Document 1 Filed 08/19/19 Page 3 of 5




       10.      The Videos were registered with United States Copyright Office and were given

Copyright Registration Numbers PA 2-186-924, PA 2-184-271, PA 2-184-272.

       B.       Defendants’s Infringing Activities

       11.      Defendants ran the Videos in the Film. Screenshots of the Videos in the film are

attached hereto as Exhibit A.

       12.      Netflix did not license the Videos from Plaintiff for its Film, nor did Netflix have

Plaintiff’s permission or consent to publish the Videos on its Film.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.      Netflix infringed Plaintiff’s copyright in the Videos by reproducing and publicly

displaying the Videos on the Film. Netflix is not, and has never been, licensed or otherwise

authorized to reproduce, publically display, distribute and/or use the Videos.

       15.      The acts of Defendants complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.      Upon information and belief, the foregoing acts of infringement by Netflix have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       17.      As a direct and proximate cause of the infringement by the Defendants of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendants’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF
            Case 1:19-cv-07722-VM Document 1 Filed 08/19/19 Page 4 of 5




       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendants Netflix be adjudged to have infringed upon Plaintiff’s copyrights

               in the Videos in violation of 17 U.S.C §§ 106 and 501;

       2.      Defendants and its officers, agents, servants, employees, affiliated entities, and all

               of those in active concert with them, be preliminarily and permanently enjoined

               from committing the acts alleged herein violation of 17 USC 501;

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendants’ profits,

               gains or advantages of any kind attributable to Defendants’ infringement of

               Plaintiff’s Videos;

       4.      That Defendants be required to account for all profits, income, receipts, or other

               benefits derived by Defendants as a result of its unlawful conduct;

       5.      That Plaintiff be awarded punitive damages for copyright infringement;

       6.      That Plaintiff be awarded attorney’s fees and costs;



       7.      That Plaintiff be awarded pre-judgment interest; and

       8.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 18, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
                                                              By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                              11 Sunrise Plaza, Suite 305
Case 1:19-cv-07722-VM Document 1 Filed 08/19/19 Page 5 of 5




                                      Valley Stream, NY 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                      Attorneys for Plaintiff Nicole Pinedo
